 


 HR 5603 ENR: Second Higher Education Extension Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the seventh day of January, two thousand and six 
H. R. 5603 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To temporarily extend the programs under the Higher Education Act of 1965, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Second Higher Education Extension Act of 2006.  
2.Extension of programsSection 2(a) of the Higher Education Extension Act of 2005 (Public Law 109–81; 20 U.S.C. 1001 note) is amended by striking June 30, 2006 and inserting September 30, 2006.  
3.Rule of constructionNothing in this Act, or in the Higher Education Extension Act of 2005 as amended by this Act, shall be construed to limit or otherwise alter the authorizations of appropriations for, or the durations of, programs contained in the amendments made by the Higher Education Reconciliation Act of 2005 (Public Law 109–171) to the provisions of the Higher Education Act of 1965 and the Taxpayer-Teacher Protection Act of 2004.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
